               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TAMMY PAYESKO,                                      CIVIL ACTION
       Plaintiff,

       v.                                           No. 18-2957

CAD HOLDINGS, LLC, et al.,
        Defendants.

                                MEMORANDUM

I.     Introduction and Background

       Plaintiff Tammy Payesko alleges that on February 8, 2018, at approximately

5:15 a.m., she slipped and fell on the sidewalk at or near 1226 East Chidsey Street,

Easton, Pennsylvania. ECF No. 50 at ljf 12. Defendants Beverly Skrapits and

Robert Skrapits, who own and reside at 1226 East Chidsey Street, filed a Joinder

Complaint against Third-Party Defendant Thomas Olick, the owner of 1220 East

Chidsey Street, and Third-Party Defendant Richard Payesko, the tenant of 1220

East Chidsey Street, on the theory that the water from the 1220 East Chidsey Street

property drained downhill and froze on the sidewalk of 1226 East Chidsey Street.

ECFNo. 25.

      According to the lease, Richard Payesko is the second-floor tenant of the

1220 East Chidsey Street residence, of which Olick is the landlord. ECF No. 80-1

at p. 28 (the "Lease").



                                         1
II.    Discussion

       Third-Party Defendant Richard Payesko filed a Motion for Summary

Judgment (ECF No. 80) arguing that he is entitled to summary judgment because

the responsibility to control the flow of water runoff is the landlord or owner's

responsibility, rather than the tenant's. Defendants argue in response that there are

genuine issues of material fact as to whether Richard Payesko was responsible for

snow and ice removal with respect to the sidewalk adjacent to 1220 1 East Chidsey

Street and as to whether Richard Payesko was responsible for gutter/downspout

runoff from 1220 East Chidsey Street.

       First, the Court finds that there is no genuine issue of material fact as to

whether Richard Payesko was responsible for snow and ice removal with respect to

the sidewalk adjacent to 1220 East Chidsey Street. Easton City Ordinance 515-

3 S(A) provides, in relevant part:

      It shall be the duty of owners or occupants of property abutting on
      sidewalks in the City to remove therefrom all snow, sleet or ice within
      eight working hours after the same has ceased to fall or accumulate
      thereon.

Though the ordinance continues stating that if two or more occupants reside at the

residence, the duty of snow and ice removal shall devolve upon the occupant(s) on


1
  Defendants refer to 1222 East Chidsey Street rather than 1220 East Chidsey
Street throughout their brief in opposition. However, the attached lease clearly
establishes that Richard Payesko was the tenant of 1220 East Chidsey Street and
thus, the Court will refer to the correct property as such.
                                           2
the first or ground floor, Richard Payesko agreed in his lease to "keep and maintain

sidewalks, porch, and backyard in clean and neat conditions." ECF No. 80-1 at p.

29. Thus, it is well settled that Richard Payesko was responsible for snow and ice

removal on the sidewalk outside of 1220 East Chidsey Street.

      Nonetheless, this issue is entirely inapplicable to Plaintiffs theory of the

case and subsequently Defendants Beverly Skrapits and Robert Skrapits's theory

of liability as alleged against Richard Payesko, and it continues to be a red herring

in this matter. This case does not tum on which parties were responsible for snow

and ice removal from the various properties on which Plaintiff allegedly fell and

whether those responsible parties failed to remove ice and snow in a timely matter.

Rather, this case is about whether drainage of water from the various houses and

buildings on East Chidsey Street was improperly directed onto the sidewalk and if

so, whether that water runoff was the proximate cause of Plaintiffs alleged

mJunes.

      The applicable ordinance and Richard Payesko's lease make clear that

Richard Payesko did not assume any duties ordinarily held by the owner and

landlord here other than to "keep and maintain sidewalks, porch, and backyard in

clean and neat conditions." Indeed, the parties were sure to assign to the tenant the

duty to remove ice and snow from the sidewalk in front of 1220 East Chidsey

Street even though he resided on the second floor of the structure and accordingly


                                          3
would not have been responsible for such by default under the town ordinance.

Thus, the Court finds that if the parties intended for Richard Payesko to assume a

duty ordinarily held by the owner and landlord of a building, such a transfer of

duty would have been memorialized in the lease. Because it was not, the Court

finds that Richard Payesko, as the tenant at 1220 East Chidsey Street, had no duty

to inspect, maintain, or alter the drainage system as it existed when he moved into

1220 East Chidsey Street. Defendants Beverly Skrapits and Robert Skrapits's

entire claim against Richard Payesko requires such a duty to exist. Accordingly,

their claims fail as a matter of law and will be dismissed.

III.   Conclusion

       For the foregoing reasons, Third-Party Defendant Richard Payesko' s Motion

for Summary Judgment will be granted, and the claims against Third-Party

Defendant Richard Payesko in Defendants Beverly Skrapits and Richard Skrapits's

Joinder Complaint will be accordingly dismissed. An appropriate Order follows.



DATED:                                               BY THE COURT:




                                          4
